Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek Deshaud Faulcon appeals the district court’s order dismissing his motion to dismiss the indictment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States V. Faulcon, No. 2:13-cr-00055-MSD-DEM-1 (E.D. Va. Jan. 6, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in *793the materials before this court and argument would not aid the decisional process.
AFFIRMED